People v Gottfried (2022 NY Slip Op 01175)





People v Gottfried


2022 NY Slip Op 01175


Decided on February 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2020-07508
 (Index No. 80012V/19)

[*1]The People of the State of New York, respondent,
vGregory Gottfried, appellant.


Jonathan Rosenberg, Brooklyn, NY, for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 26, 2021 (People v Gottfried, 194 AD3d 1072), affirming an amended judgment of the County Court, Rockland County, rendered August 31, 2020.
Upon the papers filed in support of the application, and the papers filed in opposition thereto, it is
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CONNOLLY, J.P., IANNACCI, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court